UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2013 (third quarter of fiscal year ending March 31, 2014) WRIT MEDIA GROUP, INC. a Delaware corporation 8200 Wilshire Boulevard, Suite 200 Beverly Hills, CA 90211 Commission file number: 333-156832 I.R.S. Employer I.D. #: 56-2646829 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The number of shares outstanding of our Common Stock is 5,707,089 as of February 19, 2014. The number of shares outstanding of our Series A Preferred Stock is 10,000 as of February 19, 2014. There are no shares outstanding for our other classes of stock. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Writ Media Group, Inc. (formerly Writers Group Film Corp.) Consolidated Balance Sheets (unaudited) December 31, March 31, Assets Current Assets Cash and cash equivalents $ $ Accounts receivables, net Prepaid expense and other assets Deferred financing costs Total current assets Long Term Assets Software and hardware - Intangibles Customer Relationships, net - Goodwill - - Total Assets $ $ Liabilities and Shareholders' Deficit Current Liabilities Accounts payable $ $ Accrued liability Convertible debts, net of unamortized discount of $18,922 and $0, respectively Convertible debts - related party, net of unamortized discount of $0 and $0, repsectively Notes payable, net of unamortized discount of $0 and $7,362, respectively Due to related parties - short term Derivative liabilities Total current liabilities Total Liabilities Shareholders' Equity (Deficit) Preferred Stock: Series A convertible preferred stock, $.00001 par, 130,000,000 shares authorized, 10,000 shares issued and outstanding - - Series B convertible preferred stock, $.00001 par, 70,000,000 shares authorized, 0 and 10,000 shares issued and outstanding, respectively - - Series C convertible preferred stock, $.00001 par, 20,000,000 shares authorized, none issued and outstanding - - Common stock, $0.00001 par, 20,000,000,000 shares authorized,4,926,853 and 1,573,982 shares issued and outstanding, respectively 49 16 Additional paid in capital ) Retained Earning (Deficit) ) Total shareholders' equity (Deficit) ) ) Total Liabilities and Shareholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 Writ Media Group, Inc. (formerly Writers Group Film Corp.) Consolidated Statement of Operations (unaudited) For The Three Months Ended December31, For The Nine Months Ended December 31, Revenues Related party - - Total revenue - - Operating Costs and Expenses Wages and benefits - Audit and accounting Legal fee - Other general and administrative Total operating expenses Loss from operations ) Other income (expense) Gain (Loss) from derivative liability Interest expense ) Net income (loss) Net income (loss) per share: Basic $
